DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a first corrected voltage value and a second corrected voltage value”  should read 
“the first corrected voltage value and a second corrected voltage value”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:  
In Para [0038], 
‘the record 601 includes a fault value of "6C" hexadecimal, and a non-fault value of "C6" hexadecimal’ 
‘the record 602 includes a fault value of "A3" hexadecimal, and a non-fault value of "3A" hexadecimal’
are inconsistent with the values presented in the table in FIG. 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 recites the third voltage divider circuit, which implies a second voltage divider circuit.  However, the second voltage divider circuit was not being disclosed in claim 5 and not found in claim 1 (as Claim 5 is dependent upon Claim 1). Rather, the second voltage divider circuit was first found to be disclosed in claim 2. Since Claim 5 does not depend on claim 2, claim 5 cannot recite the third voltage divider circuit without first reciting the second voltage divider circuit.  

Similarly, claim 6 recites the fourth voltage divider circuit, which implies both the second and third voltage divider circuits.  However, the second voltage divider circuit was not being disclosed in claim 5 and claim 6 and not found in claim 1 (as Claim 5 is dependent upon Claim 1 and Claim 6 is dependent upon Claim 5). Rather, the second voltage divider circuit was first found to be disclosed in claim 2. As a result, claim 6 cannot recite the fourth voltage divider circuit.  

As a result, claims 7-9 are rejected by virtue of dependency on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grupido (U.S. Pub No. 20140001833) in view of Rowley (U.S. Pat No 5,789,827), Rogers (U.S. Pub No. 20040263180), and Patterson (U.S. Pub No. 20110018340). 

Regarding claim 1, Grupido teaches 
a diagnostic system for a vehicle electrical system ([Para 0003] a diagnostic method for a driver circuit for an electric vehicle … the driver circuit has a first voltage driver, a second voltage driver, and a microprocessor);
a microcontroller ([Fig 1] Component 170 microprocessor), a first application, and a first diagnostic handler application ([Para 0026] the microprocessor 170 is further configured to execute a software program stored in a memory device 171 for implementing a diagnostic algorithm ... the memory device 171 is configured to store software algorithms, values, and status flags therein);
measuring … voltage at a first time and generating a first voltage value based on the third voltage ([Para 0002] The microprocessor is further configured to iteratively measure a voltage on the first voltage sense line over time to obtain a first plurality of voltage values when the microprocessor is generating the first pulse width modulated signal);
the first application multiplying the first voltage value by a first correction value to obtain a first corrected voltage value ([Para 0019] the term “filtered voltage value” refers to a voltage value that is determined based on a plurality of voltage values. A filtered voltage value can be determined utilizing a filter equation; [Para 0021] determined utilizing a filter equation ... to calculate a value based on a plurality of values ... a filter equation can comprise a first order lag filter or an integrator for example);
the first diagnostic handler application commanding a digital input-output device to generate control signals ([0026] The microprocessor 170 is configured to generate control signals for controlling operation...) if the first analog-to-digital converter status flag is equal to the first fault value ([Fig 14] Component 1330; [Fig. 16] Component 1384; [Para 0002] the microprocessor is further configured to set a first diagnostic flag equal to a first value). 
However Grupido is silent to the language of 
having first and second voltage regulators outputting first and second voltages;
a microcontroller having an analog-to-digital converter;
a first voltage divider circuit electrically coupled between the first voltage regulator and a first channel of the analog-to-digital converter, such that the first channel receives a third voltage from the first voltage divider circuit; 
the analog-to-digital converter measuring the third voltage at a first time and generating a first voltage value based on the third voltage;  
the first application setting a first analog-to-digital converter status flag equal to a first fault value when a difference between a first corrected voltage value and a second corrected voltage value is greater than a threshold difference value indicating that the analog-to-digital converter is malfunctioning.
Nevertheless Rowley teaches
	having first voltage regulator outputting first voltages ([Fig 4] Component 118 voltage regulator);
a microcontroller ([Fig 4] Component 84 processing circuitry) having an analog-to-digital converter ([Fig 4] Component 126 A/D);
a first voltage divider circuit ([Fig. 4] Component 122 Voltage Divider) electrically coupled between the first voltage regulator and a first channel of the analog-to-digital converter, such that the first channel receives a third voltage from the first voltage divider circuit ([Col 4 Line 62-64] Processing circuitry 84 includes a voltage regulator 118 that provides electrical power to a voltage divider 122, an analog-to-digital converter A/D 126);
the analog-to-digital converter measuring the third voltage at a first time and generating a first voltage value based on the third voltage ([Col 5 lines 8-11] voltage divider 122 creates an analog voltage that is related to the resistance of sensor 40. The analog voltage is converted to a digital value by A/D 126 and supplied to logic 128; [Col 7 Line 34-41] the analog voltage is converted to a digital value by A/D 226 and supplied to logic 228... Voltage regulator 218, voltage divider 222, A/D 226, and logic 228 may be identical to or differ from voltage regulator 118, voltage divider 122, A/D 126, and logic 128). 
However, Rowley is silent to the language of 
second voltage regulators outputting … second voltages; 
the first application setting a first analog-to-digital converter status flag equal to a first fault value when a difference between a first corrected voltage value and a second corrected voltage value is greater than a threshold difference value indicating that the analog-to-digital converter is malfunctioning; and 
Nevertheless, Rogers teaches 
the first application setting a first analog-to-digital converter status flag equal to a first fault value when a difference between a first corrected voltage value and a second corrected voltage value is greater than a threshold difference value indicating that the analog-to-digital converter is malfunctioning ([Para 0008] a diagnostic apparatus suitable for use in an automobile controller... conducting first and second reference voltages … a reference voltage diagnostic circuit ... for providing sampled values of the first and second reference voltages. ...The reference voltage diagnostic circuit compares a sampled value of the first reference voltage to a sampled value of the second reference voltage, and indicates a fault in at least one of the first and second reference voltages in response a difference between the sampled value of the first reference voltage and the sampled value of the second reference voltage being greater than a predetermined threshold; [Para 0023] Attenuation circuit 52 provides a scaled version of Vref to an output terminal thereof. Attenuation circuit 52 includes a resistor divider, not shown, to place the scaled version of Vref in the center of the operating range of A-to-D converter 54 when Vref is at its nominal value of five volts. By such scaling A-to-D converter 54 is able to detect when Vref exceeds its nominal 5-volt value; [Para 0031] Returning to FIG. 5, reference voltage diagnostic 120 is run periodically and after starting at step 122, reads the current sampled values of Vref_1 and Vref_2 from outputs of the A-to-D converter at step 124. At step 126 it calculates difference between the two reference voltages by determining the absolute value of vref_1-Vref_2, and compares this quantity to a threshold at step 128. If this quantity does not exceed the threshold, then the diagnostic ends at step 136. If however this quantity exceeds the threshold, then the reference voltage diagnostic determines that one of the power supplies has encountered a fault). Since Rogers’ Vref is corrected by the scaled value, Examiner views that Vref is functionally equivalent to the corrected voltage in the claimed invention. 

second voltage regulators outputting second voltages	Nevertheless, Patterson teaches	second voltage regulators outputting second voltages ([Para 0006] The vehicle electrical system comprises two electrical subsystems, each of which includes electrical loads and a battery.  The system further comprises two generators and two associated voltage regulators which operate to provide electrical power to the two electrical subsystems sequentially at a first or common regulation voltage). Examiner further notes that, Rowley teaches having a first voltage regulator and it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second voltage regulator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Grupido and include the components of a voltage regulator and a microcontroller having an analog-to-digital converter and a first voltage divider circuit electrically coupled between the first voltage regulator and a first channel of the analog-to-digital converter such as that of Rowley.	One of ordinary skill would have been motivated to modify Grupido, because Rowley teaches a relay circuit in an automobile which is the same field of invention as Grupido and including such components would result in the proper completion of a circuit in response to sensor input.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Grupido in view of Rowley and include the first application setting a first analog-to-digital converter status flag equal to a first fault value when a difference between a first corrected voltage value and a second corrected voltage value is greater than a threshold difference value indicating that the analog-to-digital converter is malfunctioning such as that of Rogers.	One of ordinary skill would have been motivated to modify Grupido in view of Rowley because determining a fault would allow one to properly fix any problems and improve efficiency.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Grupido in view of Rowley and Rogers to have a second voltage regulators outputting second voltages such as that of Patterson.	One of ordinary skill would have been motivated to modify Grupido in view of Rowley, and Rogers because, having a second voltage regulator could be used as a backup in case the first fails, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grupido (U.S. Pub No. 20140001833) in view of Rowley (U.S. Pat No 5,789,827), Rogers (U.S. Pub No. 20040263180), and Patterson (U.S. Pub No. 20110018340), as applied to claim 1 above, and further in view of Firehammer (U.S. Pub No. 20130009464).

With regard to claim 3, Grupido teaches
The diagnostic system of Claim 1, wherein
the control signals ([0026] The microprocessor 170 is configured to generate control signals for controlling operation; [Fig 14] Component 1330; [Fig 16] Component 1384) generated by the digital input-output device.
However, Grupido is silent to the language of 
transition a contactor to an open operational state.
Nevertheless, Firehammer teaches 
transition a contactor to an open operational state ([Para 0034] microcontroller issues voltage output commands in a digital format by way of a controller area network. Microcontroller also has digital outputs to control high side switch and low side switch; [Para 0036] contactor coil activates and closes normally open contacts… commanded by a signal from a microcontroller).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grupido, Rowley, Rogers, and Patterson to incorporate Firehammer to use the high side switch and the low side switch, because taking command of the two switches would improve the operational control of supplying the correct regulated voltage for properly opening and closing the contactor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grupido (U.S. Pub No. 20140001833) in view of Rowley (U.S. Pat No 5,789,827), Rogers (U.S. , as applied to claim 1 above, and further in view of  Kondou (U.S. Pat No. 9,270,157).

With regard to claim 4, Grupido teaches 
The diagnostic system of Claim 1, wherein
the control signals ([0026] The microprocessor 170 is configured to generate control signals for controlling operation; [Fig 14] Component 1330; [Fig 16] Component 1384) generated by the digital input-output device.
However, Grupido does not teach 
transition each of a high voltage switch and a low voltage switch in a DC-DC voltage converter to an open operational state.
On the other hand, Kondou teaches 
transition each of a high voltage switch and a low voltage switch in a DC-DC voltage converter to an open operational state ([Abstract] A DC-DC converter includes: a high-side switch; a low-side switch coupled to the high-side switch in series; [Col 3, Line 51-54] In the DC-DC converter 10, an inverted signal of the control signal is supplied as a signal for controlling the low-side switch from the higher-level circuit through an input buffer 16 to a gate of the low-side switch).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grupido, Rowley, Rogers, and Patterson to incorporate Kondou to precisely control the opening and closing of the high-side switch and the low-side switch within the DC-DC voltage converter, because one of ordinary skill would have been motivated to add a DC-DC voltage converter to conveniently step up from a low voltage or step down from a high voltage. This way, it .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Katrick I (U.S. Patent No. 10,605,846 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application
Patent Application – Katrak I
US Pat App No. 16/044,671
US Pat No. 10,605,846
[Claim 1 Preamble]  A diagnostic system for a vehicle electrical system having first and second voltage regulators outputting first and second voltages, respectively, comprising:
[Claim 1] A diagnostic system for a vehicle electrical system having a voltage regulator outputting a first voltage, comprising:

[Claim 4] the second application setting a second voltage regulator status flag… the second diagnostic handler application generating control signals if the second voltage regulator status flag
[Claim 1] a microcontroller having an analog-to-digital converter, a first application, and a first diagnostic handler application;
[Claim 1] a microcontroller having a first analog-to-digital converter, a digital input-output device, first and second applications, and a first diagnostic handler application;
[Claim 1] a first voltage divider circuit electrically coupled between the first voltage regulator and a first channel of the analog-to-digital converter, such that the first channel receives a third voltage from the first voltage divider circuit;
[Claim 1] a first voltage divider circuit electrically coupled between the voltage regulator and the first analog-to-digitalconverter, such that the first analog-to-digital converter receives a second voltage from the first voltage divider circuit;
[Claim 1] the analog-to-digital converter measuring the third voltage at a first time and generating a first voltage value based on the third voltage;
[Claim 1] the first analog-to-digital converter measuring the second voltage at a first time and generating a first voltage value based on the second voltage
[Claim 1] the first application multiplying the first voltage value by a first correction value to obtain a first corrected voltage value;
[Claim 1] the first application multiplying the first voltage value by a first correction value to obtain a first corrected voltage value
[Claim 1] the first application setting a first analog-to-digital converter status flag equal to a first fault value when a difference between a first corrected voltage value and a second corrected voltage value is greater than a threshold difference value analog-to-digital converter is malfunctioning; and
voltage regulator status flag equal to a first fault value when a difference between the first and second corrected voltage values is greater than a threshold difference value;
[Claim 1] the first diagnostic handler application commanding a digital input-output device to generate control signals if the first analog-to-digital converter status flag is equal to the first fault value.
[Claim 1] the first diagnostic handler application commanding the digital input-output device to generate control signals if the first voltage regulator status flag is equal to the first fault value.



First, the instant application recites the first application setting a first analog-to-digital converter status flag equal to a first fault value when a difference between a first corrected voltage value. On the other hand, the patent application Katrak I (U.S. Patent No. 10,605,846) recites “[Claim 1] the first application setting a first voltage regulator status flag equal to a first fault value when a difference between the first and second corrected voltage values is greater than a threshold difference value.” 
Second, the instant application recites the first diagnostic handler application commanding a digital input-output device to generate control signals if the first analog-to-digital converter status flag is equal to the first fault value. On the other hand, the patent application Katrak I (U.S. Patent No. 10,605,846) recites “[Claim 1] the first diagnostic handler application commanding the digital input-output device to generate control signals if the first voltage regulator status flag is equal to the first fault value.”
It is observed that in both of the above limitations, the input node of the first analog-to-digital converter is electrically the equal in the voltage level to that of the output node of the first voltage regulator. Therefore, under a broadest reasonable voltage regulator status flag to be no different from an analog-to-digital converter status flag. The disclosure between the instant application and the patent application on the use of status flag has no appreciable difference.

Allowable Subject Matter
  Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to Claim 2, the prior art or any combination of prior art searched claim 1 as a difference between the first corrected voltage value and a second corrected voltage value is being computed to see if it is greater than a threshold difference value, the result of which would indicate if the analog-to-digital converter is malfunctioning or not.  
Thus, these limitations are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With regards to Claim 5, the prior art or any combination of prior art searched . The prior art of record does not disclose the exact electrical relationship between the two circuits, the one (namely, first voltage regulator and a first voltage divider circuit) as stated in claim 1 and the one (namely, first voltage regulator and a third voltage divider circuit) as stated in claim 5 for the purpose of determining if the analog-to-digital converter is malfunctioning in one or more channels.
Thus these limitations, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.

Claims 6-9 are indicated as containing allowable subject matter due to their dependence on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAN O KUNG whose telephone number is (303)297-4338.  The examiner can normally be reached on Mon-Fri 0830-0530 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAN O KUNG/Examiner, Art Unit 2863